Per Curiam.

In accordance with the provisions of the Interstate Commerce Act a carrier is bound to demand and collect the rates set forth in its tariffs for transportation of goods. The consignee by accepting delivery of the shipment becomes liable for the full amount of the transportation charges as established by the tariffs of the carrier on file with the Interstate Commerce Commission and Civil Aeronautics Board. No act or omission of the carrier will preclude it from collecting its lawful charges and no showing of hardship on the part of the consignee will justify a retention of'any part of the lawful tariff charges. The consignee, however, is not without redress since after it pays the charges it is entitled to file a claim with the carrier for any damages occasioned by delay or other omission of the carrier.
It was error therefore to dismiss the complaint.
The judgment should be reversed, with $30 costs and judgment directed for plaintiff as prayed for in the complaint, with costs, without prejudice to the rights of the defendant to institute such action as it may be advised for the alleged loss occasioned by the alleged delay in delivery of the shipment.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.